Hinman, C. J.
This was an action of disseizin in which both parties claimed title under Wm. J. Buck — the plaintiff by virtue of the levy of an execution and the defendant under deeds from him — and the question in the case was, whether those deeds were operative to convey the title against the claim of the plaintiff, a creditor of the grantor.
On the trial below questions in respect to the admissibility of evidence were made and decided, which will first be considered. ' The claim of the plaintiff was that the deeds to Sarah M. Buck, the defendant, from her brother, were made without any valuable consideration therefor, and at a time when he was largely indebted, and was in fact insolvent, and being entirely voluntary were void against his creditors ; and he claimed to prove the insolvency of Buck by his declarations, made in the absence and without the knowledge of his sister.
We know of no principle of law upon which this evidence was admitted. Still, as it was offered and received only for the purpose of proving the insolvency of the maker of the deeds at the time they were executed, and was not claimed to be evidence for any other purpose whatever, and as this insolvency at that time was abundantly shown by other evidence in the .case, and was even expressly admitted by the defendant, who testified to it, and that she had no knowledge that he possessed any other property at the time the deeds were made, we cannot perceive how the evidence could have prejudiced her case in the estimation of the jury, and on this ground ‘alone we do not advise a new trial on account of the admission of it.
Again, Buck, the maker of these deeds to his sister, appears to have managed the property after the deeds were made, in the same manner that he had done while he was the real as well as the apparent owner of it, and to rebut the defendant’s claim, that his continued management of it was in the capacity of agent for her, and not as owner of it, the plaintiff was permitted to prove that, in the year 1859 or 1860, he claimed the property as his own, and as such offered to sell it.
This claim of Buck to own the property, and his offer to sell it, at a time when, on the trial, the defendant claimed *337that he was managing it as her agent, but as the plaintiff claimed as owner, and just as he had managed it before the execution of the deeds, was in our opinion admissible for the purpose of proving that he was in fact the owner notwithstanding the deeds to her. His continued management showed, as remarked by Judge Storrs in Avery v. Clemons, 18 Conn., 309, those acts which naturally and usually flow from and accompany the ownership of property and therefore tend to evince such ownership. But the acts themselves were, to some extent equivocal, being equally consistent with the. defendant’s claim of agency, and the plaintiff’s claim of ownership in the party thus managing the property. And his declarations, accompanying his management, were admissible for the purpose of showing the character of it. They were therefore proper and necessary in order to prove the character of his possession and management, and except in the-immaterial circumstance that the possession in this case was of real estate, while in Avery v. Clemons it was of personal property, the cases can hardly be distinguished, and there was. therefore no error in admitting these declarations in evidence.
But the charge to the jury is objected to. The plaintiff’s, claim was, that as the deeds to the defendant were voluntary,, and executed when the grantor was largely indebted and insolvent, and as they embraced all his. visible property, these facts unexplained were sufficient to render the conveyances fraudulent and void against him, a subsequent creditor. The defendant claimed that if the deeds were given in consideration of love and affection alone, when the grantor was insolvent, and no secret trust or actually fraudulent intent to. defeat future creditors was proved, the defendant would be entitled to hold the property. against the plaintiff, and she. requested the court so to charge the jury. The court recognized the plaintiff’s claim as substantially correct, in charging, the jury that when conveyances were made by a grantor who was largely indebted and insolvent, and the property convey*338ed was all or nearly all he possessed, and the conveyances were wholly gratuitous and without other consideration than love and affection, they were void as to subsequent as well as to antecedent creditors. The doctrine of the charge is, that a gift by an insolvent of all his property, in consideration of love only, is constructively fraudulent against creditors, without reference to the time when the indebtedness arises ; and it would certainly seem, upon general principles, and without reference to decided cases, that this must be so. If a man must be just before he is generous, it clearly ought to be so. .One largely indebted and insolvent, who gives away his only means of satisfying in part the claims of his creditors, must be either incapable of managing his affairs and incompetent to make a conveyance, or he must do it under some secret hope or expectation of benefit to himself from the use of the property, or some equivalent for it, after the conveyance; and in this case the transaction is corruptly fraudulent. That such a conveyance must directly tend to hinder, delay, and defeat creditors is too clear for argument. And the grantee in such a conveyance, knowing, as this grantee did, the pecuniary condition of her brother, and that the property conveyed was his only visible means of paying his debts, must have received the deeds as a merely colorable transfer ; and most probably would have conveyed it back to him on request, as she appears to have done with the manufacturing stock, which had also been conveyed to her. If then fraud is an inference of law from'facts and intents, as was said in Pettibone v. Stevens, 15 Conn., 26, it would seem from the conceded facts in the case that the plaintiff must recover this property. .It can not be necessary to review the numerous cases on this subject. The remark of Judge Washington, in Ridgeway v. Underwood, 4 Wash. C. C., 137, contains law enough to dispose of the case. “ So,” says he, “ if the grantor at the time the deed was made, was indebted to the extent of insolvency, or perhaps of great embarrassment, so as to create a reasonable presumption of a fraudulent design, the ■deed may be impeached even by a subsequent creditor, unless *339the presumption is repelled by showing that such prior debts were secured by a provision in their favor in the deed itself. ”
We do not advise a new trial.
In this opinion the other judges concurred.